218 S.W.3d 472 (2007)
Calvin RHODES, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 66242.
Missouri Court of Appeals, Western District.
January 16, 2007.
Motion for Rehearing and/or Transfer to Supreme Court Denied February 27, 2007.
Application for Transfer Denied May 1, 2007.
Curtis G. Hanrahan, Jefferson City, for Appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Victor J. Melenbrink, Asst. Attorney General joins on the briefs, Jefferson City, MO, for Respondent.
Before ROBERT G. ULRICH, P.J., HAROLD L. LOWENSTEIN, and JAMES M. SMART, JR., JJ.

Order
PER CURIAM.
Calvin Rhodes appeals the denial of his post-conviction motion based on Rule 24.035. Finding no error in the motion court's findings of fact and conclusions of law, we affirm. Publication of a formal opinion would not serve jurisprudential purposes or add to understanding of existing law. The judgment is affirmed. Rule 84.16(b).